                                                                    Exhibit 1
         Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 1 of 21



                   AFFIDAVIT OF FBI SPECIAL AGENT ADAM STRODE

I, Adam Strode, having been duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

   I am a Special Agent (“SA”) of the Federal Bureau of Investigation (“FBI”). I have been so

   employed since 2015. I am currently assigned to the Boston Division, Worcester Resident

   Agency. My duties include the investigation of violations of the United States Code.

   Pursuant to my employment with the FBI, I have participated in various criminal

   investigations, and have been the affiant on federal search warrants and court orders. I have

   directly participated in numerous criminal investigations for violations of federal law to

   include bank fraud, identity theft, child exploitation, and healthcare fraud. I have received

   on-the-job training and have attended FBI-sponsored training courses on the investigation of

   criminal violations. I have conducted and participated in the execution of search and arrest

   warrants, physical surveillance, interviews of cooperating witnesses, and reviews of

   documents and evidence.

   I submit this affidavit in support of an application for a warrant pursuant to Federal Rule of

   Criminal Procedure 41 authorizing the search of premises located at 919 Pleasant Street,

   Worcester, Massachusetts 01602 (the “SUBJECT PROPERTY”), as more fully described in

   Attachment A.

   Based on the facts presented in this affidavit, there is probable cause to believe that Gregory

   LISBY has committed violations of Title 18, United States Code, Section 2252A(a)(2)(A), the

   receipt of child pornography, and Title 18, United States Code, Section 2252A(a)(5)(B), the

   possession of child pornography, collectively, the “SUBJECT OFFENSES.”




                                                                                                     1
     Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 2 of 21



As described below, there is also probable cause to believe that the SUBJECT PROPERTY

contains evidence, instrumentalities, fruits of crime and contraband as more fully described

in Attachment B. The evidence described in Attachment B includes evidence maintained in

electronic format on any computer (or other device capable of storing data) within the

SUBJECT PROPERTY. The methods by which the electronic information will be searched

are more fully set forth in the “Searching and Seizing Computer Evidence” section of this

Affidavit.

The information contained in this affidavit is based in part on my personal involvement and

knowledge of this investigation, information obtained by other agents and investigators

involved in this matter, information provided by Microsoft Corporation, and other

information gathered during the course of the investigation. This affidavit does not contain

every fact known to me with respect to this investigation. Rather, it contains those facts that

I believe necessary to establish probable cause for the issuance of the requested search

warrant.

                                 RELEVANT STATUTES

Title 18, United States Code, Sections § 2252A(a)(2)(A) and (b)(1) prohibits a person from

knowingly receiving or distributing, or attempting or conspiring to receive or distribute, any

child pornography or any material that contains child pornography, as defined in 18 U.S.C. §

2256(8), that has been mailed, or using any means or facility of interstate or foreign

commerce shipped or transported in or affecting interstate or foreign commerce by any

means, including by computer.

Title 18, United States Code, Sections 2252A(a)(5)(B) and (b)(2) prohibits a person from

knowingly possessing or knowingly accessing with intent to view, or attempting or


                                                                                                  2
     Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 3 of 21



conspiring to do so, any material that contains an image of child pornography, as defined in

18 U.S.C. § 2256(8), that has been mailed, or shipped or transported using any means or

facility of interstate or foreign commerce or in or affecting interstate or foreign commerce by

any means, including by computer, or that was produced using materials that have been

mailed or shipped or transported in or affecting interstate or foreign commerce by any means,

including by computer.

“Child pornography” is defined in 18 U.S.C. § 2256(8) as any visual depiction of sexually

explicit conduct where (a) the production of the visual depiction involved the use of a minor

engaged in sexually explicit conduct, (b) the visual depiction is a digital image, computer

image, or computer-generated image that is, or is indistinguishable from, that of a minor

engaged in sexually explicit conduct, or (c) the visual depiction has been created, adapted, or

modified to appear that an identifiable minor is engaged in sexually explicit conduct.

The term “minor” is defined in 18 U.S.C. § 2256(1) as any person under the age of eighteen

years.

     THE NATIONAL CENTER FOR MISSING AND EXPLOITED CHILDREN

The National Center for Missing and Exploited Children (“NCMEC”) was established in

1984 as a private, nonprofit 501(c)(3) organization to provide services nationwide for

families and professionals in the prevention of abducted, endangered, and sexually exploited

children. NCMEC’s mission is to help prevent child abduction and sexual exploitation, help

find missing children, and assist victims of child abduction and sexual exploitation, their

families, and the professionals who serve them. Pursuant to its mission and its congressional

mandates (see 42 U.S.C. § 5771 et seq.; 42 U.S.C. § 11606; 22 C.F.R. § 94.6), NCMEC

serves as a clearinghouse of information about missing and exploited children and operates a


                                                                                                3
          Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 4 of 21



    “CyberTipline” (aka “Cybertip”) that the public may use to report Internet-related child

    sexual exploitation.

    The Congressionally-mandated CyberTipline is a reporting mechanism for incidents of child

    sexual exploitation, including child pornography, online enticement of children for sex acts,

    molestation of children outside the family, sex tourism of children, child victims of

    prostitution, and unsolicited obscene material sent to a child. Reports may be made 24-hours

    a day, 7 days a week either online or by calling a toll free number.

    In 1996, the U.S. Congress established the Exploited Child Unit (“ECU”) within NCMEC.

    In addition to handling reports received via the CyberTipline, the ECU serves as a technical

    and informational resource for law enforcement. As such, the ECU is highly experienced in

    identifying child pornography.

    The ECU maintains a database of images and their hash values that depict identified victims

    of child pornography. 1 In response to a law enforcement submission of an “Initial Hash

    Value Comparison Report,” NCMEC reports whether the images contain an “Identified

    Child” or “Unrecognized Hash Value.” According to NCMEC, an “Identified Child”

    signifies that “[t]hese exact hash values are associated with an image/video which appears to

    depict at least one (1) child previously identified by law enforcement. Please be advised that

    these hash values may be associated with apparent child pornography images/videos as well

    as files that do not contain apparent child pornography.” An “Unrecognized Hash Value”



1
  A “hash algorithm” is used to calculate the hash value of a file. For all practical purposes, the output of
this hash algorithm uniquely identifies the input. In this case, the output (referred to as a hash value)
uniquely identifies a photograph or video. So, if two photographs have the same hash value, the two
photographs are identical. The possibility of a hash algorithm calculating identical values for non-
identical files, known as a collision, is minute; for example, the probability of this occurring with the
SHA1 algorithm is 2^80 operations to produce a 50% probability of finding a collision.


                                                                                                                4
        Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 5 of 21



signifies that “[t]hese exact hash values are associated with images/videos that have not yet

been submitted to NCMEC’s Child Recognition and Identification System.”

  CHARACTERISTICS COMMON TO INDIVIDUALS WHO CONSUME CHILD
                      PORNOGRAPHY

Based on my previous investigative experience related to child pornography investigations,

and the training and experience of other law enforcement officers with whom I have had

discussions, I know there are certain characteristics common to individuals who utilize web-

based services to access with intent to view and possess, collect, receive, or distribute images

of child pornography (i.e., consumers of child pornography), as follows:

   a.       Consumers of child pornography may receive sexual gratification, stimulation, and

            satisfaction from contact with children; or from fantasies they may have viewing

            children engaged in sexual activity or in sexually suggestive poses, such as in

            person, in photographs, or other visual media.

   b.       Consumers of child pornography may collect sexually explicit or suggestive

            materials, in a variety of media, including photographs, magazines, videos, books,

            drawings, other visual media, and, increasingly, digital format. Individuals who

            have a sexual interest in children or images of children oftentimes use these

            materials for their own sexual arousal and gratification. Further, they may use these

            materials to lower the inhibitions of children they are attempting to seduce, to

            arouse the selected child partner, or to demonstrate the desired sexual acts.

   c.       Consumers of child pornography almost always possess and maintain their child

            pornographic material (whether stored in hard copy or digitally) in the privacy and

            security of their home or some other secure location. Individuals who have a sexual

            interest in children or images of children often retain pictures, videos, digital media,

                                                                                                  5
             Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 6 of 21



                 and other documentation of child pornography and child erotica for many years. 2

                 Some of these individuals also have been found to download, view, and then delete

                 child pornography on their computers or digital devices on a cyclical and repetitive

                 basis.

        d.       Importantly, evidence of such activity, including deleted child pornography, often

                 can be located on these individuals’ computers and other digital devices through

                 the use of forensic tools. Indeed, the very nature of electronic storage means that

                 evidence of the crime is often still discoverable for extended periods of time even

                 after the individual “deleted” it. 3

        e.       Consumers of child pornography also may correspond with and/or meet others to

                 share information and materials; often maintain correspondence from other child

                 pornography consumers; conceal such correspondence as they do their sexually

                 explicit material; and often maintain the contact information of individuals with

                 whom they have been in contact and who share the same interests in child

                 pornography.

        f.       Consumers of child pornography prefer not to be without access to child

                 pornography for any prolonged time period. This behavior has been documented




2
  See United States v. Morales-Aldahondo, 524 F.3d 115, 117-19 (1st Cir. 2008) (3-year delay between last
download and warrant application not too long, given affiant testimony that consumers of child
pornography value collections and thus often retain them for a period of time, and consumers who use
computers to access child pornography are likely to use computers to store their collections).
3
  See United States v. Carroll, 750 F.3d 700, 706 (7th Cir. 2014) (concluding that 5-year delay was not too
long because “staleness inquiry must be grounded in an understanding of both the behavior of child
pornography collectors and of modern technology”); see also United States v. Seiver, 692 F.3d 774 (7th
Cir. 2012) (Posner, J.) (collecting cases, e.g., United States v. Allen, 625 F.3d 830, 843 (5th Cir. 2010);
United States v. Richardson, 607 F.3d 357, 370-71 (4th Cir. 2010); United States v. Lewis, 605 F.3d 395,
402 (6th Cir. 2010)).

                                                                                                         6
     Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 7 of 21



           by law enforcement officers involved in the investigation of child pornography

           throughout the world.

These offenders obtain and/or traffic in materials depicting children engaged in sexually

explicit conduct through many sources and by several methods and means. These sources,

methods and means include, but are not limited to, the following:

       a. Downloading via the Internet and other computer networks. (Web sites, peer-to

           peer file sharing networks, newsgroups, electronic bulletin boards, chat rooms,

           instant message conversations, e-mail, etc.) via several devices to include but not

           limited to: documents (written or digital), computers, tablets, smartphones, and

           gaming systems;

       b. The use of anonymizing services such as TOR, makes it more difficult for the

           user’s Internet activity to be traced.

       c. Receipt from commercial sources within and outside of the United States through

           shipments, deliveries and electronic transfer; trading with other persons with

           similar interests through shipments, deliveries and electronic transfer, including

           but not limited to email exchanges; and

       d. Producing and manufacturing these materials during actual contact with children

           or manipulating children into creating such materials and providing them to the

           perpetrator.




                                                                                                 7
          Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 8 of 21



                           FACTS ESTABLISHING PROBABLE CAUSE

A. Identification of Child Pornography within the TARGET ACCOUNT

    On December 17, 2018 at 17:05:15 UTC, NCMEC received CyberTip Report #44377012

    from Microsoft Corporation (“Microsoft”), a registered Electronic Service Provider. 4

    According to Cybertip Report #44377012, on December 17, 2018 at 14:58:46 UTC, a digital

    file with the file name “6aae7237-fb28-40a3-85d6-52cee6b43516.jpg” (hereinafter the

    “SUBJECT FILE”) was uploaded to servers owned by Microsoft Corporation, specifically

    the OneDrive service, by an individual using the screen/user name “844427362124387,” i.e.

    the TARGET ACCOUNT. The user of the TARGET ACCOUNT utilized IP address

    71.87.214.73 to upload the SUBJECT FILE. According to CyberTip Report #44377012, a

    Microsoft employee viewed the contents of the SUBJECT FILE and determined that it

    contained child pornography, then reported the upload to NCMEC.

    NCMEC transmitted the SUBJECT FILE, along with CyberTip Report #44377012, to

    Massachusetts State Police on January 4, 2019 at 18:34:06 UTC.

    I reviewed the SUBJECT FILE identified by Microsoft. The SUBJECT FILE depicts two

    males engaged in anal sex. Male1 appears to be kneeling on the ground facing a bed, resting

    his torso on the mattress. Male2 is kneeling behind Male1 and appears to be penetrating

    Male1’s anus with his penis. The penis of Male2 is partially visible. The faces of Male1 and

    Male2 are both partially visible. Neither boy has visible facial hair or body hair. Based upon

    their size and the lack of facial and body hair, I estimate that both boys are between 11 and

    14 years old.


4
  An “Electronic Communication Service Provider” (“ESP”) is defined in 18 U.S.C. § 2510(15) as any
service which provides to users thereof the ability to send or receive wire or electronic communications.



                                                                                                            8
        Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 9 of 21



On August 27, 2019, Microsoft Corporation provided the contents of the TARGET

ACCOUNT in response to federal search warrant 19-mj-4468-DHH, issued on August 8,

2019.

Investigators reviewed the data provided by Microsoft for the TARGET ACCOUNT and

identified approximately 180 images that appear to depict child pornography. Investigators

also found approximately 15 videos that appear to depict child pornography.

Data from Microsoft was categorized as “preserved” and “current.” Within both directories,

I located two folders named “Inside” and “CADE” that contained images. Based upon my

training and experience, I believe that the designation “current” indicates that the file was

active in the account as of the date Microsoft prepared the data, on approximately August 15,

2019. The data was produced to the FBI on August 27, 2019.

Specifically, within the “Inside” folder, which appears to have been added to the OneDrive

account on December 17, 2018, there were approximately 140 images that, based upon my

review, appear to depict child pornography. The “upload IP” address for all of the images

contained within the “Inside” folder was 71.87.214.73, which is the same IP address used to

upload the SUBJECT FILE.

Amongst the files saved within the “Inside” folder was a file named

“twlba5j7o5gj5.onion.jpg” This file appears to me to contain the same image as the

SUBJECT FILE from Microsoft’s initial Cybertip, more particularly described in paragraph

17, though it has a different filename. A comparison of the hash values of those two files

confirmed that they are identical.

On September 4, 2019, the FBI computed the hash value of 146 files from the “Inside”

folder. Those hash values were submitted to NCMEC.



                                                                                                9
          Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 10 of 21



    On September 4, 2019, NCMEC sent a response to the FBI via an “Initial Hash Value

    Comparison Report”, which identified 33 of those submitted hash values as containing an

    “Identified Child.” Specifically, the file named “twlba57oo5g4kj5.onion.jpg” depicts two

    males engaged in anal sex. Male1 is naked and his face is visible. Male1’s anus is being

    penetrated by Male2’s penis. Male2’s face is not visible. Male1 has a small build and no

    facial or body hair. I estimate Male1’s age to be between 8 years old and 12 years old. Only

    a portion of Male2’s stomach, leg, hand, and penis are visible. Based on Male2’s size and

    visible body hair, I estimate that Male2 is an adult over the age of 18.

    The contents of the TARGET ACCOUNT also contained a folder entitled “CADE,” which

    appears to have been added to the TARGET ACCOUNT on December 13, 2018. The

    “upload IP” address for all of the files in the “CADE” folder was 71.87.214.73, which is the

    same IP address used to upload the SUBJECT FILE.

     I reviewed the contents of the CADE file and observed approximately 50 images that appear

    to be of one unidentified minor male. The majority of these images contain apparent child

    pornography. For example, a file named “467575ce-efbf-41dc-aa7c-1ea47c4882ca” depicts

    a naked male standing with his hands behind his head and his genitals fully visible. Based

    upon his slight frame, he appears to be approximately 12-15 years old. The image appears to

    be a picture taken by the boy of his own reflection in the mirror. His face is fully visible. 5

     The CADE file also included several videos. The video file named “766e2b2c-5bac-4285-

    9cf6-9c44ef9b4310” appears to depict the same male as seen in the still images. In the video,

    the boy is naked and masturbating on a bed. The boy’s face and penis can be seen.



5 This image has been provided to the Court for review. It will be preserved by the U.S. Attorney’s Office for the
duration of the pendency of this matter, including any relevant appeal process.


                                                                                                                 10
         Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 11 of 21



    On September 4, 2019, a NCMEC Initial Hash Value Comparison Report was generated

    containing the hash values from 54 files from the “CADE” folder.          NCMEC responded that

    all of the hash values were unrecognized.

    The records provided by Microsoft Corporation for the TARGET ACCOUNT included

    evidence of the download and use of a TOR Browser. 6 In addition, a number of the files

    containing apparent child pornography within the folder entitled “Inside” have file names

    that include “.onion.jpg.” “.onion”, is a domain suffix designating an anonymous onion

    service (also known as a “hidden service”) that can be reached via the TOR network. Based

    on my training and experience, I know that individuals will use TOR to share files containing

    child pornography in order to minimize detection of their online activity.

B. Use and control of the TARGET ACCOUNT

    Account subscriber data provided by Microsoft for the TARGET ACCOUNT listed the name

    as “Greg Lisby,” with a sign-in name of “glisby@gmail.com” and an account creation date of

    May 19, 2009.

    Further review of the data provided by Microsoft identified several word documents that

    appear to belong to Greg LISBY. Word document “2018-Greg Lisby-School 3” appears to

    be LISBY’s resume. The document appears to have been added to the TARGET ACCOUNT

    August 13, 2018. The top of the document states, “Gregory C. Lisby, 919 Pleasant St.

    Worcester, MA 01602, (401) 965-1413, glisby@gmail.com.” A separate Word document

    entitled “Document 1” appears to be an introduction letter written by LISBY for an online



6
 TOR (The Onion Router) is free and open-source software for enabling anonymous communications.
TOR directs Internet traffic through a free, worldwide, volunteer overlay network consisting of more than
seven thousand relays to help conceal a user’s location and usage from anyone conducting network
surveillance or traffic analysis. In order to access TOR specific websites a user needs to use a TOR
browser or a proxy gateway.

                                                                                                       11
        Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 12 of 21



   course. The document states “…My name is Greg Lisby, and I recently applied to the PBTL

   in Early Childhood Education.” The letter then further states, “…If I could teach any grade, I

   would love to be a kindergarten teacher. The joy, spontaneity, and openness to learning of

   younger children is what attracts me to early childhood education. Plus, the energy of the

   kids, and the energy required of the teacher is exhilarating and tiring.” That file appears to

   have been added to the TARGET ACCOUNT on September 3, 2018 and modified on

   September 28, 2018.    A file entitled “Charge Letter 2 – 1-21-18” is a Word document which

   appears to have been added to the TARGET ACCOUNT on approximately January 23, 2018.

   It appears to be a letter from the Intake Coordinator for the diocese and is addressed to “The

   Rev. Gregory C. Lisby, 14 Whitman Rd, Worcester, MA 01609-1728.”

C. Identification of the SUBJECT PROPERTY

   On or about January 22, 2019, Charter Communications provided the following records in

   response to a subpoena requested by Massachusetts State Police for customer records related

   to the assignment of IP address 71.87.214.73 on December 17, 2018 at 14:58:46 UTC:

              Service Address: 919 Pleasant Street Worcester, MA
              Lease record: November 4, 2018 through January 20, 2019
              Name: Timothy Burger
              Billing address: 919 Pleasant Street Worcester, MA 01602
              Contact Email:
              Active Charter Identities:          @charter.net;         @charter.net.
              Primary Phone Number: 401-

   On May 23, 2019, investigators conducted a public records database search for 919 Pleasant

   Street, Worcester, Massachusetts. That query identified Timothy Burger, born 1978, as




                                                                                                    12
         Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 13 of 21



    living at this address from August 2015 to April 2019. That same query also identified

    LISBY as living at 919 Pleasant Street from August 2015 to May 2019. 7

    An internet search of publicly available databases indicates that Timothy Burger and LISBY

    are married.

    Queries of the Criminal Justice Information System (“CJIS”) yielded negative results for

    both Burger and LISBY.

    On May 23, 2019, a query of the Massachusetts Registry of Motor Vehicles (“RMV”)

    database identified an active Massachusetts license issued to Timothy H. Burger with an

    address of 919 Pleasant Street, Worcester. The query of the RMV database also identified an

    active Massachusetts license issued to LISBY with an address of 919 Pleasant Street,

    Worcester.

    According to the RMV, a 2017 red Toyota Prius sedan, MA Reg: 5XX463 (the “Prius”) is

    registered to LISBY. Investigators observed the Prius parked in the driveway at 919 Pleasant

    Street, Worcester on September 8, 2019, and September 10, 2019. The Prius, an electric

    hybrid vehicle, appeared to be plugged into an outlet at the home.

    Publicly available information online indicates that LISBY works as a kindergarten teacher

    for the Holyoke Public Schools.

                                       MICROSOFT ONEDRIVE

    Microsoft OneDrive provides remote, “cloud,” or web based, storage of electronic files.

    Microsoft advertises on its website that “OneDrive is cloud storage that you can get to from


7
 An Episcopal church is located at 921 Pleasant Street in Worcester, immediately adjacent to 919
Pleasant Street. The website for that church indicates that Reverend Timothy Burger is the rector of the
church. Upon information and belief, Gregory Lisby is also an ordained minister and served as the rector
of a different Episcopal church in Worcester from 2015-2018, although it does not appear that he is
formally serving in that capacity presently. Investigators will make every effort to avoid and/or minimize
the disclosure of any privileged communications that may be encountered during the search.

                                                                                                        13
     Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 14 of 21



anywhere. It helps you stay organized, access your important documents, photos, and other

files from any device, and share those files with friends, family, or coworkers. The OneDrive

folder on your computer always keeps your files up-to-date. Anything you add or edit in

there gets synced via the cloud to your other devices or people you've shared with.” “Access

your files anywhere you have internet access. Log in at OneDrive.com to view and share any

file or create Office documents right from your browser.” “On your phone or tablet,” “No

matter where you are, your files are always within reach with the OneDrive mobile apps for

Android, iOS, and Windows Phone.”

https://download.microsoft.com/download/C/1/3/C13BEF63-BE65-415B-97D0-

2C7506AE475E/Getting%20started%20with%20OneDrive.pdf/ (last visited August 5, 2019).

Because the files are remotely stored, they are accessible even if the user loses the device on

which they were originally stored.

                SEARCHING AND SEIZING COMPUTER EVIDENCE

Computer hardware, other digital devices, software, and electronic files may be important to

a criminal investigation in two distinct ways: (1) the objects themselves may be contraband,

evidence, instrumentalities, or fruits of a crime; and / or (2) the objects may be used as

storage devices that contain contraband, evidence, instrumentalities, or fruits of crime in the

form of electronic data.

I know from training and experience that computers and magnetic and optical media are used

to store information. In addition to the above mentioned image files, that information often

includes data files of other persons engaged in similar activities with minors, and lists of

other exploited juveniles, as well as records of correspondence and conversations (printed or

electronic) with such persons.


                                                                                               14
     Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 15 of 21



In this case, the search warrant application requests permission to search and seize digital

media files of child pornography and child erotica, as further described in Attachment B,

including those items that may be stored on a computer, digital device or on electronic

media. The images involving sexual conduct of minors constitute both evidence of crime

and contraband.

I know from training and experience that computer systems commonly consist of computer

processing units (“CPUs”), hard disks, hard disk drives, display screens, keyboards, printers,

modems (used to communicate with other computers), electronic cables, and other forms of

magnetic and optical media contain computer information. In addition, the specific

transmission of computerized imagery indicates the possible use of portable hard drives,

USB storage drives, CD-ROM / DVD drives, compact laser disks, image scanning devices,

still cameras, lighting equipment, video cameras or camcorders, VCRs, digital-analogue

translation devices, and the software (computer programming) necessary to operate them.

Based on my training, experience, and information provided by other law enforcement

officers, I know that many smartphones (which are included in Attachment B’s definition of

“computer hardware”) can now function essentially as small computers. Smartphones have

capabilities that include serving as a wireless telephone, digital camera, portable media

player, GPS navigation device, sending and receiving text messages and e-mails, and storing

a vast range and amount of electronic data. Examining data stored on devices of this type

can uncover, among other things, evidence that reveals or suggests who possessed or used the

device.

Based on my knowledge, training, experience, and information provided to me by other

agents, I know that computer files or remnants of such files can be recovered months or years



                                                                                               15
     Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 16 of 21



after they have been written, downloaded, saved, deleted, or viewed locally or over the

Internet. This is true because:

   a. Electronic files that have been downloaded to a storage medium can be stored for

       years at little or no cost. Furthermore, when users replace their computers, they can

       easily transfer the data from their old computer to their new computer.

   b. Even after files have been deleted, they can be recovered months or years later using

       forensic tools. This is so because when a person “deletes” a file on a computer, the

       data contained in the file does not actually disappear; rather, that data remains on the

       storage medium until it is overwritten by new data, which might not occur for long

       periods of time. In addition, a computer's operating system may also keep a record of

       deleted data in a “swap” or “recovery” file.

   c. Wholly apart from user-generated files, computer storage mediaCin particular,

       computers’ internal hard drivesCcontain electronic evidence of how the computer has

       been used, what it has been used for, and who has used it. This evidence can take the

       form of operating system configurations, artifacts from operating system or

       application operation, file system data structures, and virtual memory “swap” or

       paging files. It is technically possible to delete this information, but computer users

       typically do not erase or delete this evidence because special software is typically

       required for that task.

Similarly, files that have been viewed over the Internet are sometimes automatically

downloaded into a temporary Internet directory or “cache.” The browser often maintains a

fixed amount of hard drive space devoted to these files, and the files are overwritten only as




                                                                                                 16
     Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 17 of 21



they are replaced with more recently viewed Internet pages or if a user takes steps to delete

them.

                NEED FOR COMPUTER EQUIPMENT TO BE SEIZED
                          AND SEARCHED OFF-SITE

This affidavit also requests permission to seize the computer hardware and storage media that

may contain the digital media files of child pornography if it becomes necessary for reasons

of practicality to remove the hardware and conduct a search off-site. I believe that, in this

case, the computer and digital hardware is a container for evidence, a container for

contraband and also itself an instrumentality of the crime under investigation.

Based on my knowledge and training and the experience of other agents with whom I have

spoken, I am aware that in order to completely and accurately retrieve data maintained in

computer hardware, computer software or storage media, to ensure the accuracy and

completeness of such data, and to prevent the loss of the data either from accidental or

programmed destruction, it is often necessary that computer hardware, computer software,

and storage media (“computer equipment”) be seized and subsequently processed by a

computer specialist in a laboratory setting rather than in the location where it is seized. This

is true because of:

        a. The volume of evidence C storage media such as hard disks, flash drives, CDs, and

        DVDs can store the equivalent of thousands or, in some instances, millions of pages

        of information. Additionally, a user may seek to conceal evidence by storing it in

        random order or with deceptive file names. Searching authorities may need to

        examine all the stored data to determine which particular files are evidence, fruits, or

        instrumentalities of criminal activity. This process can take weeks or months,




                                                                                                17
     Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 18 of 21



       depending on the volume of data stored, and it would be impractical to attempt this

       analysis on-site.

       b.Technical requirements C analyzing computer hardware, computer software or

       storage media for criminal evidence is a highly technical process requiring expertise

       and a properly controlled environment. The vast array of computer hardware and

       software available requires even computer experts to specialize in some systems and

       applications. Thus, it is difficult to know, before the search, which expert possesses

       sufficient specialized skill to best analyze the system and its data. Furthermore, data

       analysis protocols are exacting procedures, designed to protect the integrity of the

       evidence and to recover even “hidden,” deleted, compressed, or encrypted files.

       Many commercial computer software programs also save data in unique formats that

       are not conducive to standard data searches. Additionally, computer evidence is

       extremely vulnerable to tampering or destruction, both from external sources and

       destructive code imbedded in the system as a “booby trap.” Consequently, law

       enforcement agents may either copy the data at the premises to be searched or seize

       the computer equipment for subsequent processing elsewhere.

The premises may contain computer equipment whose use in the crime(s) or storage of the

things described in this warrant is impractical to determine at the scene. Computer

equipment and data can be disguised, mislabeled, or used without the owner’s knowledge. In

addition, technical, time, safety, or other constraints can prevent definitive determination of

their ownership at the premises during the execution of this warrant. If the things described

in Attachment B are of the type that might be found on any of the computer equipment, this

application seeks permission to search and seize it onsite or off-site in order to determine



                                                                                               18
     Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 19 of 21



their true use or contents, regardless of how the contents or ownership appear or are

described by people at the scene of the search.

Based on my training and experience, and discussions with members of the FBI CART,

members of the FBI Boston Division’s cyber squad, members of the Homeland Security

Investigations’ (“HSI”) Cyber Crimes Unit, and the Massachusetts State Police Computer

Crimes Unit, I know that a qualified computer specialist is required to properly retrieve,

analyze, document and authenticate electronically stored data, and to prevent the loss of data

either from accidental or deliberate programmed destruction. To do this work accurately and

completely requires the seizure of (1) all computer equipment and peripherals, which may be

interdependent; (2) the software to operate the computer system(s); (3) the instruction

manuals, which contain directions concerning the operation of the computer system(s) and

software programs; and, (4) all internal and external data storage devices. Each of the seized

items should be searched in a laboratory or controlled environment.

Searching computer systems for criminal evidence is a highly technical process requiring

expert skill and a significant amount of time. Indeed, computer specialists, using exacting

data search protocols, must often recover hidden, erased, compressed, password-protected, or

encrypted files in order to find evidence of criminal activity. Moreover, many commercial

computer software programs save data in unique formats that are not conducive to standard

data searches. This requires additional effort by specialists to review such data for evidence

of a crime. Finally, many users try to conceal criminal evidence by storing files in random

order with deceptive file names. This requires specialists to examine all of a user’s stored

data to determine which particular files are relevant and within the scope of the search




                                                                                               19
     Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 20 of 21



warrant. This process can take a substantial amount of time depending on the volume of data

stored.

Because computer evidence is extremely vulnerable to tampering or destruction, both from

external sources or from destructive codes imbedded in the system as “booby traps,” a

controlled environment is essential to a complete and accurate analysis.

For the reasons described in the Computer Evidence section of this affidavit, it is necessary

to seize all computers, data storage devices and related equipment, as described in

Attachment B. It is further necessary to search such equipment in a controlled environment,

off-site. Given the potential for large quantities of data, a complete forensic examination of

the seized items will take longer than fourteen days.

                   RETURN OF SEIZED COMPUTER EQUIPMENT

To the extent practical, if persons claiming an interest in the seized computers so request, I

will make available to those individuals copies of requested files (so long as those files are

not considered contraband) within a reasonable time after the execution of the search

warrant. In addition, as soon as practical, those items of hardware and software no longer

required for the purpose of analysis or copying of items authorized to be seized, or for the

preservation of the data and/or magnetic evidence, will be returned to the party from which

they were seized, so long as such items do not constitute contraband.

                                       CONCLUSION

Based on the foregoing, I submit that there is probable cause to believe that LISBY has

committed violations of Title 18, United States Code § 2252A(a)(2)(A) and (a)(5)(B),

namely the receipt and possession of child pornography.




                                                                                                 20
        Case 4:19-mj-04490-DHH Document 8 Filed 09/12/19 Page 21 of 21



   Further, there is probable cause to believe that the SUBJECT PROPERTY, as described

   more fully in Attachment A, contains evidence of crimes; contraband, fruits of crime, or

   other items illegally possessed; and constitutes property designed for use, intended for use, or

   used in committing the SUBJECT OFFENSES, as specifically detailed in Attachment B,

   hereto.



                                              Sworn to under the pains and penalties of perjury,



                                              ___________________________

                                              Special Agent Adam Strode
                                              Federal Bureau of Investigations


Subscribed and sworn to before me this 11th day of September, 2019.



__________________________

Hon. David H. Hennessy
United States Chief Magistrate Judge


I have reviewed images described above in Paragraphs 19,24,28, and 29 above, and a still shot
image from the video described in Paragraph 29, and I find probable cause to believe that those
images depict minors engaged in sexually explicit conduct. The U.S. Attorney’s Office shall
preserve the images provided to the Court for the duration of the pendency of this matter, including
any relevant appeal process.



_________________________
Hon. David. H. Hennessy
Chief United States Magistrate Judge




                                                                                                   21
